While I concur in a reversal of the judgment in this case, I also think the record abundantly shows the impracticability of a division of this property as it stands. The thing the court should do is to order a sale. It appears to me wholly impracticable to divide this property subject to the easement for pipelines for water, heat, and sewerage, and to do so will simply furnish a perpetual ground for misunderstandings and bickerings between the parties concerning the repair and use of the pipelines and the easement necessary in connection therewith.